Citation Nr: 1528084	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a higher initial disability rating in excess of 0 percent for a headache disability.

4.  Entitlement to a higher initial disability rating in excess of 0 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2000 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with chronic fatigue syndrome.

2.  For the entire initial rating period, the service-connected headache disability has manifested approximately one to four migraines per month throughout the rating period on appeal, but has not manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  For the entire initial rating period, the service-connected GERD has required continuous medication; however, the medication has been successful in controlling GERD symptoms, which have historically manifested as heart burn and constipation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for an initial disability rating of 30 percent, but no greater, for service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  For the entire initial rating period, the criteria for an initial rating in excess of 
0 percent for service-connected GERD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue Syndrome

The Veteran contends that he suffers from chronic fatigue syndrome caused by service-connected fibromyalgia.  As such, the Veteran asserts that service connection is warranted for chronic fatigue syndrome, as manifested by feeling fatigued at least four times per week.  See December 2013 VA Form 9.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

VA examined the Veteran for chronic fatigue syndrome in July 2013 and December 2010.  The July 2013 VA examiner indicated that there was no current diagnosis or history of chronic fatigue syndrome.  The July 2013 VA examiner opined that the fatigue symptoms were more likely related to sleep apnea and fibromyalgia.  Similarly, the December 2010 VA examiner noted that the Veteran does not meet the criteria for diagnosis of chronic fatigue syndrome.  The December 2010 VA examiner also stated that other medical conditions would be considered confounding factors, specifically, PTSD, sleep apnea, fibromyalgia, and headaches.  

The Veteran has not submitted any additional medical evidence to show a current diagnosis of chronic fatigue syndrome.  To the extent that the Veteran's written statements can be considered a self-diagnosis of chronic fatigue syndrome, the evidence does not demonstrate that the Veteran has the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of chronic fatigue syndrome.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In sum, there is no competent evidence of a current chronic fatigue syndrome diagnosis.  Accordingly, the claim of entitlement to service connection for chronic fatigue syndrome is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Within this context, the Board notes that the Veteran is service connected for PTSD, fibromyalgia, and headaches.  The June 2013 rating decision indicates that fatigue was considered as a symptom when rating the service-connected fibromyalgia.  In addition, as is noted above, the July 2013 VA examiner opined that the fatigue symptoms were more likely related to sleep apnea and fibromyalgia.  As such, the Board finds that the Veteran is already service-connected and rated for his complaints of fatigue.  Therefore, the Board need not assess whether this symptom, in the absence of a competent diagnosis of chronic fatigue syndrome, should be subject to service connection under any relevant legal theory, to include based upon the Veteran's service in the Southwest Asia theater during the Persian Gulf war.  See 38 C.F.R. § 3.317.

Given the above, the Board finds that service connection is not warranted for chronic fatigue syndrome, as the most probative evidence of record shows that the Veteran does not have this disorder.  In addition, the Veteran's complaints regarding the symptom of fatigue are already contemplated in his rating for fibromyalgia.  The claim is denied.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14.

Initial Rating for a Headache Disability

Service connection for a headache disability was established in the June 2013 rating decision, which assigned an initial noncompensable (0 percent) disability rating, effective July 22, 2010.  In July 2013, the Veteran expressed disagreement with the initial noncompensable rating, citing that the service-connected headache disability has manifested two to three headaches per week, and two migraine headaches per month.

For the entire initial rating period, the service-connected headache disability has been rated under 38 C.F.R. § 4.124, Diagnostic Code 8100.  Diagnostic Code 8100 provides a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months, and a noncompensable rating for less frequent attacks.  A higher 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent maximum schedular rating is provided for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124.

After reviewing the entire claims file, the Board finds that the headache disability have most closely approximated the criteria for a 30 percent rating throughout the entire initial rating period.  Specifically, the service-connected headache disability has manifested anywhere from one to four migraines per month throughout the rating period on appeal, but has not manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

VA examined the headache disability in December 2010.  During the examination, the Veteran reported one to two migraines per month, and daily cluster headaches.  The VA examiner noted that the headaches did not have any effects on daily occupation or result in any work problems.

VA examined the headaches again in June 2013.  The VA examination suggests that the Veteran reported fewer than one migraine every two months, no prostrating attacks of nonmigraine headache pain, and denied very frequent prostrating and prolonged attacks of migraine headache pain.  In the July 2013 notice of disagreement, however, the Veteran expressed his belief of a misunderstanding during the June 2013 VA examination, and reported two to three headaches per week, and approximately two migraines per month.  The December 2013 VA Form 9 statement reflects approximately one migraine headache per week.  In a subsequent December 2013 letter, the Veteran reported two to four migraines per month.

While there is inconsistency between the Veteran's written statements and the June 2013 VA examination report, the Veteran has not contended or submitted any evidence to indicate that the frequency or severity of the migraine headaches have been productive of severe economic inadaptability.  As to the frequency of the migraine attacks, the Board assigns more probative weight to the Veteran's written statements - which are consistent with reported history from the December 2010 VA examination - than on the July 2013 VA examination report, which suggests the Veteran has no migraine headaches.

In sum, the evidence demonstrates that the service-connected headache disability has manifested anywhere from one to four migraines per month throughout the rating period on appeal, but has not manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In fact, there is no lay or medical evidence in the claims file that suggests that the Veteran's employment was impacted by his migraine headache disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the migraine headaches are of such frequency and severity that they more nearly approximate the criteria for the 30 percent rating under Diagnostic Code 8100 for the entire initial rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.3, 4.7, 4.124a.

In this context, the Board finds that the weight of the evidence is against finding that the headache disability has been so severe so as to produce severe economic inadaptability.  As such, the Board finds that a higher 50 percent disability rating for the service-connected headache disability is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for GERD

Service connection for GERD was established in the June 2013 rating decision, which assigned an initial noncompensable (0 percent) disability rating, effective July 22, 2010.  In July 2013, the Veteran expressed disagreement with the initial noncompensable rating because GERD treatment requires daily medication.

For the entire initial rating period, the service-connected GERD has had a noncompensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 (rated by analogy to a hiatal hernia).  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability picture.  

A 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

After reviewing the entire claims file, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected GERD has manifested symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health, as required for a compensable disability rating.  See id.  The service-connected GERD has required continuous medication; however, the medication has been successful in controlling GERD symptoms, which have historically manifested as heart burn and constipation.

VA examined GERD symptoms in June 2013.  The VA examiner indicated that the Veteran is on continuous medication for GERD, and further explained that the GERD disability was well-controlled with the current medication.  Specifically, the VA examiner stated that the Veteran is having "absolutely no problem with GERD while taking [current medication]," but as reported hard stools.

Similar to the June 2013 VA examination report, the December 2010 VA examination report reflects well-controlled GERD symptoms.  The Veteran reported a history of constipation and heart burn during the examination.

In sum, the service-connected GERD has required continuous medication for the entire rating period on appeal; however, the GERD has not manifested at least two symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health, as required for a compensable, 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  As such, the Board finds that a compensable disability rating for the service-connected GERD is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Other Considerations - Extraschedular/TDIU

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's headache and GERD disabilities, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  The headache disability has manifested an average of one to four characteristic prostrating attack per month.  Based on this symptomatology, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  As to the GERD rating, the primary symptom (heart burn) has been controlled by continuous medication, and the only other reported symptom is constipation.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the Veteran's GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. § 4.114. In this case, comparing the Veteran's disability level and symptomatology of the GERD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are fibromyalgia, asthma, residuals of a right ankle sprain, right foot plantar fasciitis, and PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the headache and GERD disabilities, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the headache disability, or the combination of all service-
connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a November 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159.  The evidence of record includes service treatment records, VA examination reports, and written statements from the Veteran and the Veteran's parents.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the examinations were adequate because the examiners interviewed the Veteran regarding past and present symptomatology, reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied. 

 Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic fatigue syndrome is denied.

An initial rating not to exceed 30 percent for service-connected headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 0 percent for service-connected GERD is denied.


REMAND

Service Connection for Sleep Apnea

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of service connection for sleep apnea.  Specifically, an adequate VA medical opinion is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).

The Veteran asserts that a current sleep apnea disorder was caused by service-connected PTSD.  See December 2013 letter; November 2010 letter.  VA examined the Veteran for sleep apnea in June 2013, and the VA examiner confirmed a current sleep apnea disorder.  The VA examiner provided a medical opinion on the etiology of the sleep apnea disorder; however, the VA examiner only addressed whether it was at least as likely as not that the sleep apnea disorder is related to a specific exposure event experienced by the Veteran during military service in Southwest Asia.  VA has not provided a medical opinion as to whether it is at least as likely as not that the sleep apnea disorder is proximately due to or permanently worsened in severity by the service-connected PTSD.  As such, the Board finds that an addendum medical opinion is warranted to help determine whether the current sleep apnea disorder is secondary to the service-connected PTSD.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.

Accordingly, the issue of entitlement to sleep apnea is REMANDED for the following action:

1.  Direct the claims file to the June 2013 VA examiner who provided the sleep apnea examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another examiner for an opinion.  If the examiner determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner is asked to prepare the following addendum opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea disorder is proximately due to or permanently worsened in severity by the service-connected PTSD?

A rationale should be given for all opinions and conclusions rendered.

2.  When the development above has been completed, the issue of service connection for sleep apnea should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


